TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 16, 2018



                                     NO. 03-18-00445-CV


 Appellants, Texas Association of Business; National Federation of Independent Business,
   American Staffing Association; LeadingEdge Personnel, Ltd.; Staff Force, Inc.; HT
  Staffing Ltd. d/b/a The HT Group; The Burnett Companies Consolidated, Inc., d/b/a
Burnett Specialists; Society for Human Resource Management; Texas State Council of The
   Society for Human Resource Management; Austin Human Resource Management
 Association; Strickland School, LLC; and The State of Texas//Cross-Appellants, City of
         Austin, Texas; and Spencer Cronk, City Manager of The City of Austin

                                               v.

 Appellees, City of Austin, Texas; Steve Adler, Mayor of The City of Austin; and Spencer
   Cronk, City Manager of The City of Austin//Cross-Appellees, Texas Association of
 Business; National Federation of Independent Business, American Staffing Association;
 Leading Edge Personnel, Ltd.; Staff Force, Inc.; HT Staffing Ltd. d/b/a The HT Group;
 The Burnett Companies Consolidated, Inc., d/b/a Burnett Specialists; Society for Human
    Resource Management; Texas State Council of The Society for Human Resource
            Management; Austin Human Resource Management Association;
                     Strickland School, LLC; and The State of Texas


           APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND FIELD
             AFFIRMED IN PART, REVERSED AND REMANDED IN PART—
                       OPINION BY CHIEF JUSTICE ROSE



This is an appeal from orders signed by the district court on July 2, 2018. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in one of the

court’s orders. Therefore, the Court reverses that part of the district court’s order denying the

City’s plea to the jurisdiction with respect to the Private Parties’ warrantless-search claim,
remands that claim to the district court to give the Private Parties the opportunity to replead, and

affirms the remainder of the order denying the City’s plea to the jurisdiction. The Court affirms

the district court’s denial of the City’s motion to strike the State’s intervention. The Court

reverses the district court’s order denying the Private Parties’ and the State’s application for a

temporary injunction and remands this case to the district court with the instruction that it grant

the requested temporary injunction and for further proceedings consistent with this opinion.

Each party shall bear its own costs relating to this appeal, both in this Court and in the court

below.